EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kazuto Ishihara (Reg. No. 47,675) on June 30, 2022.
The application has been amended as follows: 

In the claims:

1. (Currently Amended) A resin composition comprising: 
(A) 10 to 90 parts by mass, based on 100 parts by mass of the resin composition, of an epoxy resin mixture including a bisphenol A type epoxy resin and a bisphenol F type epoxy resin; 
(B) a thiol compound represented by the following general formula (1)  
	
    PNG
    media_image1.png
    179
    370
    media_image1.png
    Greyscale

wherein R1 is hydrogen and R2, R3, and R4 are C3H6SH

(b) a polyfunctional thiol compound 




    PNG
    media_image2.png
    232
    443
    media_image2.png
    Greyscale
[[,]]; and
0.1 to 40 parts by mass, based on 100 parts by mass of the resin composition, of (C) a latent curing accelerator including at least either one of an imidazole compound or tertiary amine;
wherein the component (B) and the component (b) are the only thiol compounds present in the resin composition, are present in a (B):(b) weight ratio of from , and are present in a total amount such that a ratio of the thiol functional group equivalent to the epoxy functional group equivalent is from 0.5 to 2.0.  

2-4. (canceled)

5. (previously presented) The resin composition according to claim 1, which is curable at 80°C in 1 hour.

6. (previously presented) An adhesive comprising the resin composition according to claim 1. 

7. (previously presented) A sealing material comprising the resin composition according to claim 1.

8. (previously presented) A dam agent comprising the resin composition according to claim 1.

9. (previously presented) A semiconductor device comprising a cured product of the resin composition according to claim 1.

10-13. (canceled)

14. (previously presented) A semiconductor device comprising a cured product of the adhesive according to claim 6.

15. (previously presented) A semiconductor device comprising a cured product of the sealing material according to claim 7.

16. (previously presented) A semiconductor device comprising a cured product of the dam agent according to claim 8.

17. (previously presented) A semiconductor device comprising at least two adherends formed of at least one material selected from the group consisting of engineering plastics, ceramics, and metals, the adherends being bonded with the cured product of the adhesive according to claim 6.

18. (previously presented) The semiconductor device according to claim 17, wherein the engineering plastic is a super engineering plastic.

19. (previously presented) The semiconductor device according to claim 17, wherein the engineering plastic is at least one selected from the group consisting of liquid crystal polymers, polycarbonates, polyimides, polyamides, polyamideimides, polyetherimides, and epoxy resins.

20. (previously presented) The semiconductor device according to claim 18, wherein the super engineering plastic is at least one selected from the group consisting of amorphous polyarylate, polysulfone, polyethersulfone, polyphenylene sulfide, polyether ether ketone, polyimide, polyetherimide, polyamideimide, fluororesin and liquid crystal polymer.

21. (previously presented) An image sensor module comprising the semiconductor device according to claim 9.

22. (previously presented) An image sensor module comprising the semiconductor device according to claim 14.

23. (previously presented) An image sensor module comprising the semiconductor device according to claim 15.

24. (previously presented) An image sensor module comprising the semiconductor device according to claim 16.

25. (previously presented) The resin composition according to claim 1, wherein the component (C) includes the imidazole compound.



* * * * *



EXAMINER’S COMMENT
Pending Claims
Claims 1, 5-9, and 14-25 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claim 25 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been overcome by amendment.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 10-298526 A) in view of Matson (US 2014/0131618 A1) and Kumano et al. (US 2016/0289237 A1 or WO 2015/080241 A1) has been rendered boot by the cancellation of this claim.

Response to Arguments
In light of the examiner’s amendment, Applicant’s arguments regarding the obviousness rejection over the combined teachings of {Sato et al., Matson & Kumano et al.} (see pages 6-12 of the response filed May 11, 2022) have been fully considered and are persuasive.  Accordingly, the following rejections have been withdrawn:
The rejection of claims 1, 5-9, and 14-20 under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 10-298526 A) in view of Matson (US 2014/0131618 A1) and Kumano et al. (US 2016/0289237 A1 or WO 2015/080241 A1).  
The rejection of claims 21-25 under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 10-298526 A) in view of Matson (US 2014/0131618 A1), Kumano et al. (US 2016/0289237 A1 or WO 2015/080241 A1), and Iwaya et al. (WO 2015/141347 A1).  

Allowable Subject Matter
Claims 1, 5-9, and 14-25 are allowed.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
July 2, 2022